The defendant insured the steamer Oceanus "while plying Jamaica bay, bay and harbor of New York, *Page 385 
and such other ports and places as it may be necessary to send her during the continuance of this policy, or while lying at anchor, or at any bulk-head, dock or pier." The policy contained a further provision, that if "the premises shall be vacated in whole or in part, and shall remain unoccupied for the space of twenty days," the insurance should cease unless upon notice the company assented in writing. The vessel was burned while beached at Canarsie, and was a total loss. Her furniture, awnings, life-preservers and bell had been removed; she was hauled upon the beach at high tide, her bow being within fifty to seventy feet of high-water mark, and at low tide lying a mile from the water; plugs were taken out from her hull so as to permit the water to enter and run out with changes of the tide; she was fastened at the bow to iron rails, and at the stern to such rails on one side, and to her anchor at the other, to prevent her movement in storms and from the wind, and hold her more firmly to the beach; at the time of the fire she was wholly unoccupied and had been so for many weeks, except so far as workmen came occasionally for the purpose of making repairs. Upon this state of facts the plaintiffs were nonsuited; the court holding that the vessel was not "lying at anchor," and was unoccupied at the time of the fire. The plaintiffs excepted, and then asked that these questions be submitted to the jury as questions of fact, which was refused.
It is now claimed that whether the vessel was "lying at anchor," and was unoccupied, were questions of fact which were erroneously withheld from the jury. There was no dispute about the facts, relative to the situation and condition of the vessel, but it is argued that the phrase "lying at anchor" has a technical meaning and is a technical phrase, requiring explanation by evidence, and so subject to the judgment and control of the jury, and evidence was offered to show its meaning, which was objected to and rejected. We see no just reason for holding that the words "lying at anchor" or "unoccupied," as used in the policy, have any other than their ordinary and familiar meaning, or are used in any special sense. The terms of the policy indicate very plainly an intention to limit the *Page 386 
insurance to a particular period during the running of the policy. The risk is assumed "while" the vessel is plying in certain waters, or lying at anchor, or at any bulk-head, dock or pier, and while not unoccupied for more than twenty days. The risk was taken while the vessel was in use, or ready for use and awaiting employment, or if laid up for the want of it, at least occupied. The language certainly did not contemplate a liability when the vessel was beached, when its furniture was removed, when it had no occupant, and practically for the time being was laid up and abandoned. It is easy to see that in the latter case the risk is materially different. While the vessel is lying at anchor and occupied, approach to it is not so easy nor danger of fire so great, as when lying upon the sands of the beach, apparently stranded and abandoned, approachable at low tide by even casual wanderers, and tempting to mischief and trespass. The fact that at high tide she might have been afloat for an hour, and that one of her cables was fastened to an anchor to prevent her movement in storms, does not, in the ordinary sense of the phrase, as used in the policy, amount to "lying at anchor." That properly applies to vessels afloat, unless when temporarily or incidentally aground, ready to move, and usually certain to move if the anchor is lifted, and held by it within the range of the cable's swing. It does not apply to a vessel hauled up upon the beach, lying upon the sands, with holes in the hull to let the water in and out, and at low tide a mile from the water's edge, although more firmly held to its place on the beach by a cable and anchor. The mode of securing the vessel indicated not use, or readiness for use, or the care and oversight which naturally belongs to and accompanies use, but abandonment and desertion. The vessel was beached, not casually or incidentally aground, but drawn up upon the sands, obviously to be kept stationary by its weight upon the beach, the plugs withdrawn to prevent its floating as far as possible, and the sole purpose of the cable and anchor to prevent its shifting position in its bed. It would be an unfair and strained construction to say that a vessel so situated was lying at anchor. Added to that is the further fact that it *Page 387 
was wholly unoccupied. The occasional presence of workmen was under a permission in the policy which specially allowed repairs. While the meaning of occupancy must necessarily vary in its application to different subjects of insurance, there was in the present case nothing which conformed to that requirement of the policy.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.